 

 

 

STRICTLY PRIVATE & CONFIDENTIAL



 

 

12 September 2005



 

Daniel Abrams

8a Gordon Avenue

Stanmore

Middlesex

HA7 3QD



 

 

 

 

Dear Daniel,



On behalf of Cambridge Display Technology Ltd. ('CDT'), I am pleased to offer
you the position of Chief Financial Officer. CDT will provide a salary of
GBP185,000 per annum paid monthly. In addition, you will be eligible to
participate in CDT's bonus scheme, which is payable up to a maximum of 35% of
your annual salary and is awarded against achievement of agreed performance
targets. Your estimated date of hire is 26 September 2005.



You will be eligible to join the Stock Option scheme established at CDT, subject
to the rules of the scheme. You will be awarded 180,000 stock options as soon as
possible after your start date with CDT, at a grant price at the fair market
value on your date of hire.



You will be eligible to participate in the benefits program (including private
health insurance, pension plan and life assurance) established at CDT.



By accepting this offer you confirm that:



you are not subject to restrictions or other obligations relating to the nature
or scope of your employment with another employer; and

by your performance of your duties as contemplated by this letter you will not
knowingly violate the terms or conditions of any prior employment agreements you
may have executed; and

you are currently in good health and will pass any medical examinations
necessary for the establishment of your benefits package.



 

This offer is comprised of this letter and the attached statement of the main
terms and conditions of employment. No prior promises, representations or
understandings relative to any terms or conditions of your employment are to be
considered as part of this agreement unless expressed in writing in this offer
package. This offer is subject to you being legally able to live and work in the
United Kingdom.



If you accept the offer of employment, I should be grateful if you would return
to me one copy of the offer letter and a copy of the statement of the main terms
and conditions of employment signed by yourself. A copy is also enclosed for
your records.



If you have any queries regarding the offer we have made to you please do not
hesitate to contact me to discuss these queries.



This offer is valid until 18 September 2005.



Yours sincerely,



/s/ Emma Jones



Emma Jones

VP, Human Resources and Facilities



 

 

I agree to the above Signed: /s/ Daniel Abrams

Daniel Abrams



Dated: 14.9.05



 

 

 

 





Statement Of Main Terms And Conditions Of Employment



This Agreement

is made on the 12 September 2005.



Between:

Cambridge Display Technology Limited

(company number 2672530) whose registered office is at Building 2020, Cambourne
Business Park, Cambridgeshire, CB3 6DW ('CDT' and/or 'the Company'); and





Daniel Abrams

of 8a Gordon Avenue, Stanmore, Middlesex, HA7 3QD ('You' and/or 'Your').



It is agreed that the following is a statement of the main terms and conditions
applying to your employment with CDT, including all particulars required to be
given to you in writing under the Employment Rights Act 1996. This statement
together with your offer letter, and the stipulated provisions of the relevant
employment policies, constitutes your contract of employment



Date Of Commencement Of Employment



Your continuous employment with CDT dates from 26 September 2005.



Your employment with any previous employer does not count as part of your
continuous period of employment.



Main Place Of Work



Your main place of work will be the CDT office Cambourne, or such other location
within the United Kingdom as CDT reasonably requires.



You may on occasion be required to work at other locations in the United
Kingdom, including, but not limited to, Cambridge or Godmanchester.



The nature of your appointment may require you to travel inside and outside the
UK on company business, as required for the performance of your duties. There is
no current requirement for you to work outside the United Kingdom for any
consecutive period in excess of one month.



Job Title and Duties



You are employed as a Chief Financial Officer, reporting to the Chief Executive
Officer.



Your job title is not regarded as exclusive or exhaustive. There will be other
duties and requirements associated with your position that are within your
capabilities and which you may be required by the Board of Directors (the
'Board') to undertake.



At all times during your employment you shall:



unless prevented by ill health and except during annual leave/holidays taken in
accordance with this Agreement, devote the whole of the your working time and
attention to your duties;

perform the duties of a Chief Financial Officer faithfully and diligently;

obey all lawful and reasonable directions of the Board, observe such
restrictions or limitations as may from time to time be imposed by the Board
upon you and implement and abide by any relevant Company policy which may be
promulgated or operated in practice from time to time;

use best endeavours to promote the interests of the Company and shall not do or
willingly permit to be done anything which is harmful to those interests; and

keep the Board fully informed (in writing if so requested) of your conduct of
the business or affairs of the Company and provide such explanations as the
Board may require.





Remuneration





Your annual salary is GBP185,000. Any changes to your annual salary will be
notified to you in writing. You will be paid monthly in arrears on the 28th day
of each month by direct credit transfer to your UK bank account. Where the 28th
day falls on a weekend or a bank holiday, you will be paid on the preceding
working day.



You will be provided with an itemised pay statement.



Other Benefits



You will be eligible to participate in the CDT benefits program that will
include:



Private Health Insurance

Life Assurance

Pension Plan

Bonus Scheme





Hours Of Work





Your normal starting time is 9.00 a.m. and your normal finishing time is 5.30
p.m. Monday to Friday with an unpaid lunch break of one hour each day. You are
required to work at such other times as CDT may reasonably require and as may be
necessary for the proper performance of your duties. As a salaried employee
overtime is not payable.





Holidays And Holiday Pay





Your annual paid holiday entitlement is 27 working days in any complete calendar
year of employment, which accrues on a pro-rata basis for each completed month
of employment. The holiday year at CDT runs from 1 January to 31 December.



Should you be absent for more than 4 weeks for any reasons, CDT reserves the
right to suspend accrual of any holiday in excess of the minimum 4 weeks
conferred by the Working Time Regulations (where applicable, this clause will
not apply to the Ordinary Maternity Leave period).



Further details of the holiday policy can be obtained from your Line Manager.



Bank and Public Holidays



In addition to annual holidays, you are entitled to paid holiday on all English
statutory public holidays and any additional holidays as awarded by CDT.





Sick Pay Scheme





Any absence due to sickness or injury must be notified to your designated Line
Manager as soon as possible together with an estimate of the period of absence
envisaged. Any change in the estimated period of absence must be notified as
soon as possible.



In the event of you being absent for more than 7 days (inclusive of weekends),
medical evidence must be produced in the form of a statement of reasons for
absence completed by a qualified medical practitioner and sent to your Line
Manager.



Any payments made in addition to Statutory Sick Pay are entirely at the
discretion of CDT and will not create a precedent either for CDT or for the
individual.





Pension Scheme





CDT provides access to a Group Stakeholder Pension Plan for all employees. CDT
will contribute 5% of your pensionable salary to this plan provided that you
also contribute a minimum of 5% of your pensionable salary. You can choose to
pay less than 5% of your pensionable salary into the plan if you wish, however
you will not then receive a contribution from CDT. You can also elect to
contribute more than 5% of your salary to this plan (subject to legislative
maximums) however CDT will not match any payments above 5%.



Details of this scheme will be provided to you when you join. If you choose not
to join this scheme, CDT will pay you a cash allowance equivalent to 5% of your
pensionable salary (subject to statutory deductions).



Maternity / Paternity Provisions



CDT's Maternity or Paternity policy and procedure can be obtained from your Line
Manager, where applicable.



Parental leave



CDT's Parental Leave policy and procedure can be obtained from your Line
Manager.



Emergency domestic leave



CDT's Emergency Domestic Leave policy can be obtained from your Line Manager.





Grievances



 

If you have any grievance in relation to your employment you should outline your
grievance in writing to the Chief Executive Officer.  The further steps that
will follow this application are set out in the Company's grievance procedure, a
copy of which is available from your Line Manager.





Disciplinary Procedures





You are subject to the Company's disciplinary and dismissal procedure, a copy of
which is available from HR.  Application of the procedure is discretionary and
is not a contractual entitlement.  If you are dissatisfied with any disciplinary
decision relating to you or any decision to dismiss you should outline this in
writing to the Chief Executive Officer.



In order to investigate a complaint against you of misconduct CDT may suspend
you on full pay for so long as may be necessary to carry out a proper
investigation and hold any disciplinary hearing.



 

 

 



Termination Of Employment





12.1 The length of notice you are required to give and entitled to receive to
terminate your employment shall be 12 months'. Notice given by either party
shall not be effective until given in writing. CDT may at its option pay you a
lump sum in lieu of your notice period.



12.2 CDT has the right to dismiss you without notice or pay in lieu of notice in
the case of gross misconduct, your bringing CDT into disrepute, your conviction
for a criminal offence for which you receive a sentence of imprisonment, your
bankruptcy and any prohibition by law from you being a director.



12.3 CDT shall have the right during the period of notice or any part thereof,
to place you on leave, paying you during this period your normal salary and
benefits.



12.4 Your employment with CDT will automatically terminate when you reach the
normal retirement age for CDT's employees, which is currently 60 years of age.
You will be notified of any change in CDT's retirement age.



12.5 On the termination of your employment or (if earlier) at any time after
notice is given by CDT or you to terminate your employment, you shall, at CDT's
request resign from all and any offices which you may hold as director and from
all other appointments or offices which you hold as nominee or representative of
CDT. If you should fail to resign you hereby irrevocably authorise CDT to
appoint a person in your name to sign any documents or do any things necessary
to effect such resignation.



12.6 Subject to clauses 12.7, 12.8 and 12.9 below, in the event of the
termination of this Agreement within one year of a Change of Control (as defined
in clause 12.10 below) of CDT or any other significant change in the operational
structure of CDT, either by the Company otherwise than in accordance with clause
12.2 above or by you in circumstances when you are entitled to terminate by
reason of CDT's fundamental and repudiatory breach of contract, then forthwith
thereafter CDT shall by way of liquidated damages:-



pay to you a sum equal to the then current rate of annual basic salary;

pay to you a sum equal to the cost to CDT of providing the benefit of private
medical and dental insurance of the kind then provided for one year from the
date of termination;

pay to you a sum equal to 5% of your annual pensionable basic salary in lieu of
your entitlement to a cash allowance in respect of your pension.



12.7 In the event of termination of this Agreement pursuant to clause 12.6
above, you shall not be entitled to any payments under any existing or future
bonus arrangements and any payment made to you pursuant to clause 12.6 shall be
deemed to include a payment in respect of any statutory and contractual notice
you would otherwise be entitled to.



12.8 Subject to any rights accrued at the date of termination of your employment
under the provisions of any pension scheme of CDT, any provision of liquidated
damages by CDT shall be made in full and final settlement of all and any claims
arising out of your employment, or its termination, or your ceasing to hold the
office of director of CDT or any group company.



12.9 Clause 12.6 shall not apply where, in connection with a scheme of
reconstruction or amalgamation or a reorganisation of CDT and one or more of its
subsidiaries or associated companies, you refuse an offer of employment on terms
identical or identical in all but immaterial respects to those hereunder.



12.10 For the purposes of clause 12.6 a person has control of CDT if he holds,
directly or indirectly, shares which together with shares held by any person
acting in concert with him carry 50% or more of the voting rights in CDT and
'Change of Control' shall be construed accordingly and shall be deemed to be
effective when it is unconditional in all respects. For the avoidance of doubt,
a Change of Control shall not include an internal re-organisation,
reconstruction or amalgamation within the CDT Group.



Garden Leave



CDT reserves the right to require you to remain at home on garden leave during
any notice period and remain available to attend the workplace if required.
During any notice you may not be engaged in any capacity with another company
without written permission.



Outside Interests



You agree not to be, without the prior approval of the Board, directly or
indirectly employed, engaged, concerned or interested in any other business
which



is wholly or partly in competition with the business of CDT or that of any
'Group Company' (which shall include CDT and any holding company, subsidiary or
subsidiary of a holding company of CDT, the terms 'holding company' and
'subsidiary' having the meanings given to them in section 736 Companies Act
1985); or



we consider requires or might reasonably require you to disclose or make use of
Confidential Information in order to properly discharge your duties to or
further your interest in that business; or



we consider impairs or might reasonably be thought to impair your ability to act
in the best interests of our business or that of any Group Company;



PROVIDED THAT you may be interested in any such business, for investment
purposes only, as the holder (directly or through nominees) of any units of any
authorised unit trust and/or up to 5% of the issued shares, debentures or other
securities of any class of any company which is listed on a Recognised
Investment Exchange as defined in Section 207 Financial Service Act.



You must not without the prior approval of the Board (which will not be refused
unreasonably) accept any employment, engagement or office (whether paid or
unpaid) with or in any person, firm, company or other organisation outside of
any Group Company.

You must not at any time (whether during or outside normal working hours) take
any preparatory steps to become engaged or interested in any capacity whatsoever
in any business or venture which is in or is intended to enter into competition
with our business or that of any Group Company.



 

 

Confidentiality and Protection of Business



You will in the course of your employment learn trade secrets and confidential
or commercially sensitive information (including but not limited to methods,
processes, device structures, techniques, shop practices, equipment, research
data, opportunities for business marketing and sales information, strategies and
pricing, personnel data, customer lists, potential customers, financial data,
plans and all other know-how and trade secrets) which is in our possession or
that of any Group Company or in respect of which CDT owes a duty of
confidentiality to a third party, and which has not been published or disclosed
to the general public ('Confidential Information'). You will also deal with our
customers, corporate and academic collaborators and those of any Group Company
and you agree that you will not: -



during your employment (save as required for the proper performance of your
duties or as duly authorised by us in writing) and at any time after its
termination, directly or indirectly use or disclose any Confidential
Information.



during your employment and for six months after its termination, directly or
indirectly and whether on your own behalf or on behalf of any other person,
firm, company or other body, solicit or entice away or seek to entice away any
person who is or was at the date of termination of your employment or during the
period of six months preceding the date of termination, employed or engaged by
our business or any Group Company in a managerial, research and development, or
sales and marketing post and was a person with whom you have dealt during the
course of your employment or who by reason of their employment or engagement is
likely to have knowledge of any trade secrets or Confidential Information;



for six months after the termination of your employment carry on your own
account or as a partner or be engaged as an employee, officer, consultant or
adviser in any other business which is in competition with our business or that
of any Group Company with which you have been concerned or engaged to any
material extent, for whom you provided services or from whom you had access to
Confidential Information during the six months preceding the date of termination
(particularly, but without limitation, through commercialising
electroluminescent polymers and dendrimer technology) and which we consider
requires or might reasonably be thought to require you to disclose or make use
of any Confidential Information in order properly to discharge your duties to or
to further your interest in that business or venture;



for a period of six months following the termination of your employment whether
on your own account or with, through, for or on behalf of any other person,
firm, company or organisation, directly or indirectly canvas or solicit or
procure to be canvassed or solicited in competition with us or any Group Company
for whom you provided services or from whom you had access to Confidential
Information the custom of any person, firm, company or organisation whom or
which was at any time during the six months prior to the termination of your
employment a Customer of ours or any Group Company and with whom or which you
dealt or of whom or of which you have knowledge by virtue of your employment
with us during that period.



during the period of six months following the termination of your employment
whether on your own account or with, through, for or on behalf of any other
person, firm, company or organisation, directly or indirectly deal with or
attempt to deal with in competition with us or any Group Company for whom you
provided services or from whom you had access to Confidential Information any
person, firm, company or organisation whom or which was at any time during the
six months prior to the termination of your employment a Customer of ours or of
any Group Company and with whom or which you dealt or of whom or of which you
have knowledge by virtue of your employment with us during that period.



Intellectual property



If at any time during your employment you conceive, originate, improve, develop,
discover or invent (either alone or in conjunction with any person or persons)
any products, services, designs, processes, systems or inventions (including but
not limited to any and all computer programs, photographs, plans, records,
drawings, models, any know-how technique, process, improvement, invention or
discovery), which could relate directly or indirectly to our business or that of
any Group Company you will immediately disclose to us full details of the same
in writing and you shall not disclose the same (or any proposals we communicate
to you) to any third party without our prior written consent. You agree that we
shall own all documents, drawings, models, samples, prototypes and the like
prepared by you and which relate to such rights.



It is our common intention that all intellectual property and proprietary rights
of whatever nature (including (without limitation) inventions, patents,
know-how, technical information, copyright, registered design right or
unregistered designs or similar rights as well as the right to apply for
registered protection for any such rights) arising in the course of or as a
result of work done by you during your employment shall belong to us as absolute
owner. To the extent that these do not automatically vest in us, you will hold
them on trust for us and will take all such steps as we shall direct (whether
during your employment hereunder or thereafter) at our expense to sign such
documents as are necessary to vest them in us in accordance with the above
intention



You hereby assign (in so far as title does not automatically vest in us as a
consequence of your employment) to us by way of future assignment all copyright,
designs and other proprietary rights, if any, which may be so assigned for the
full term thereof throughout the world in respect of all works (within the
meaning of Section 1(1) of the Copyright, Designs and Patents Act 1988 or such
other legislation as shall hereafter be enacted containing any like definition
or provisions) authored, drawn, written, originated, conceived or otherwise made
by you either alone or jointly with any other person or persons during the
period of your employment hereunder or pertaining to such subject matter as form
part of your duties hereunder. You waive all moral rights conferred on you by
Chapter IV, Part I, Copyright Designs and Patents Act 1988 and any other moral
rights provided for under the laws now or in future in force in any part of the
world arising from any such works.



You shall if and whenever required so to do by us at our expense apply or join
with us in applying for letters patent, utility model, registered design or
other protection in any part of the world for any such intellectual property and
shall, at our expense, execute or do, or procure to be executed or done, all
instruments and things necessary for vesting such intellectual property and all
such rights, titles and interest to and in the same in us or in such other
person as we may direct or require and we shall (and shall procure that any such
other person shall) hold the same and all such right, title and interest to and
in the same upon trust for ourselves and (to the extent that it is entitled
thereto by Section 39 of the Patents Act 1977 or such other legislation as shall
hereafter be enacted containing like provisions) you according to our and your
respective interests.



For the purposes of this clause you hereby irrevocably appoint us, as your
attorney in your name and on your behalf to execute any documents and/or do any
and all things which are necessary or desirable for us to give effect to the
provisions of this clause and we are hereby empowered to appoint and remove in
our sole discretion any person as agent and substitute for and on behalf of us
in respect of all or any of the matters aforesaid provided always that we shall
notify you of each such action in writing.



Data Protection



You understand and agree that CDT is permitted to hold personal information
about you as part of its personnel and other business records and may use such
information in the course of CDT's business. You agree that CDT may disclose
such information to third parties, in the event that such disclosure is, in
CDT's view, required for the proper conduct of CDT's business. This clause
applies to information held, used or disclosed in any medium.

Public Relations



You agree that you will not either during your employment or at any time after
termination of your employment make any statement or give any interview to the
news media or submit a letter, learned paper or article for publication about
your work for us, about us or about any Group Company or any third party
involved with our business, or otherwise without the prior written approval of
the Chief Executive or in his absence his deputy. You must promptly inform a
director of any requests for statements, interviews, learned papers or articles
you receive.



You agree that after the termination of your employment you will not be held out
or represented by you or any other person, firm, company or other body, as being
in any way connected with or interested in our business or that of any Group
Company.



Health & Safety



You have a duty to take care for your own health and safety and that of other
members of staff. You agree to observe our Safety Rules for the time being and
to comply with our Health & Safety policies for the time being including those
concerning eating, drinking, applying cosmetics and smoking cigarettes or
tobacco on our premises.

Company Property



All books, documents, lists, files, data, accounts and records whether or not
made by you and whether stored in human readable or machine readable form which
may come into your possession during your employment respecting our business or
affairs or those of any Group Company or any third party involved with our
business (including notes, minutes, memoranda, correspondence and copies of
documents made by you in the course of your employment) will belong to us and
these and all our other property and documents in your possession, custody,
power or control must be returned to us immediately on the termination of your
employment.

Obligations Upon Termination Of Employment



On the termination of your employment hereunder you will:



forthwith tender your resignation from any office you held with us or any Group
Company offices you then hold (without payment or agreement of compensation
therefore) and you hereby irrevocably authorise the Company Secretary for the
time being on your behalf to sign any documents and do any things necessary or
requisite to give effect thereto;

deliver up to us all correspondence drawings documents and other papers and all
other property belonging to us or any Group Company or any third party involved
with our business which may be in your possession or control (including such as
may have been made or prepared by or have come into your possession or in the
course of employment which relate in any way to our business or affairs or those
of the Group Company or any third party involved with our business or any
suppliers agents distributors or customers) and you must not without our written
consent retain any copies thereof;



if so requested send to the Company Secretary a signed statement confirming that
you have complied with a sub-clause 21.1 and 21.2 thereof;



not at any time represent that you are still connected with us or any Group
Company; and



forthwith discharge all your outstanding obligations to us, whether monetary
(e.g. reimbursement of advances) or otherwise, incurred during, by virtue of or
in connection with your employment, and agree that without prejudice CDT may
withhold payment of any money or delivery of other things due to you by virtue
of your employment, whether before or after termination, until you have fully
discharged all such obligations to us.

 

Collective Agreement



There are no collective agreements, which affect the terms and conditions of
your employment.

Third Party Rights



Unless expressly provided in clause 23.2 below, no term of this Statement is
enforceable pursuant to the Contracts (Rights of Third Parties) Act 1999 by any
person who is not a party to it.



Subject to the Contract (Rights of Third Parties) Act 1999 and to the provisions
of this Statement, clauses 14, 15, 16, 18, 20 and 21 may be enforced by any
officer, employee or agent of the Company in his or her own right any Group
Company in its own right and by any officer, employee or agent of any Group
Company in his or her own right.



 

This Agreement

has been executed as a deed on the date of signing as indicated below.





Executed

as a Deed by )
Daniel Abrams ) /s/ Daniel Abrams



On date )

in the presence of: /s/ Emma Jones )



Name of witness: Emma Jones



Address: 2 College Farm Court, Barton, Cambridge, CB3 7AL



Executed

as a Deed )
by )



CDT

)
acting by: )







Director /s/ David Fyfe





Director/Secretary /s/ S. Chandler

 

 